 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, building service and maintenance employees, guards, andsupervisors as defined in the Act 4[Text of Direction of Election omitted from publication.] 5MEMBER BROWN took no part in the above Decision and Directionof Election.* As the Petitioner's showing of interest herein islimited to the academicteachers, wehereby directthe RegionalDirector to afford the Petitioner an opportunity to produce ashowing ofinterestfor the unitherein found appropriate and to allowsuchtime as theRegionalDirectordeems appropriatefor such purpose. If Petitionerfalls to do so, theRegional Director is herebydirectedto dismissthe petition.5An election eligibility list, containingthe names and addressesof all theeligiblevoters,must be filed by the Employer with the Regional Directorfor Region 22 within7 days afterthe date ofthis Decision and Directionof Election.The list mayinitially beused by the Regional Director to assist in determining an adequateshowing of interest.The RegionalDirectorshall make the list available to allparties tothe election when heshall have determinedthat anadequate showing of interest among the employees in theunit found appropriate has been established.No extension of time tofile thislist shallbe granted by the RegionalDirector exceptIn extraordinary circumstances.Failure tocomply with this requirement shall be grounds for setting aside the election wheneverproper objections are filed.Excelsior Underwear,Inc.,156 NLRB 1236.Harold R. Kilbride,an Individual,d/b/a Abbot ConstructionCompanyandInternational Brotherhood of Painters,Decora-tors and Paperhangers of America,Local Union No.260; BillGeorge,an Individual;and Henry B. Barron,an Individual.Cases 19-CA-3208-1,2, and 3.January 3,1967.DECISION AND ORDEROn September 21, 1966, Trial Examiner Henry S. Sahm issued hisDecision in the above-entitled proceeding, finding that Respondentdid not engage in certain unfair labor practices in violation of Sec-tion 8 (a) (1) and (3) of the National Labor Relations Act, as amended,and recommending that the complaint be dismissed, as set forth inthe attached Trial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Decision and a supporting brief, andthe Charging Parties filed a statement of joinder in the GeneralCounsel's position.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.'' Counsel for the General Counsel took exception to the Trial Examiner's ruling denyingthe admission into evidence of certain testimony offered in rebuttal.While it may have beenbetter practice to admit this testimony,the Board finds that since It would not require adifferent conclusion,its rejection was not prejudicial error.162 NLRB No. 50. ABBOT CONSTR. CO.517The rulings are hereby affirmed. The Board has considered the Deci-sion, the exceptions, the brief, and the entire record in this case, andhereby adopts the finding ,2 conclusions,' and recommendations of theTrial Examiner.[The Board adopted the Trial Examiner's Recommended Orderdismissing the complaint.]2 Respondent's exceptions to the Trial Examiner'sDecision are in large part directedto the credibility resolutions of the Trial Examiner.We will not overrule the Trial Exam-iner's resolutions as to credibility unless a clear preponderance of all the relevant evidenceconvinces us that they are incorrect.Such a conclusion is not warranted here.StandardDry Wall Products,Inc.,91 NLRB 544, enfd. 188 F.2d 362(C.A. 3).3Without passing on the Trial Examiner's general discussion,we agree with him thatthe record as a whole,including the credited testimony of Nice and Asich, establishes thatthe employees were discharged for cause.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding,under Section 10(b) of the National Labor Relations Act, washeard before Trial Examiner Henry S. Sahm in Great Falls,Montana, on Janu-ary 13 and 14,1966,pursuant to due notice.The complaint,was issued on Novem-ber 15, 1965,on a charge of the International Brotherhood of Painters,Decoratorsand Paperhangers of America,Local Union No. 260, dated September 2, 1965,filed by Local 260, alleged that Respondent engaged in unfair labor practices pro-scribed by Section 8(a)(3) of the Act by discharging employees because of theirmembership in a union or their activities on behalf of a union.All parties wereafforded full opportunity to introduce relevant evidence bearing on the issues.' TheRespondent did not have counsel at the hearing but represented himself.21.JURISDICTIONAL FINDINGSRespondent,Harold R.Kilbride, a sole proprietorship,d/b/a Abbot ConstructionCompany,has his principal place of business in San Rafael,California,where heis engaged in business as a painting contractor. He purchases goods and servicesannually from outside California in excess of $50,000.He also has a gross annualrevenue during the last year in excess of $50,000 received from services performed1Exception was taken by the Charging Party to the Trial Examiner's ruling denying theadmission into evidence of certain rebuttal testimony.The basis for the ruling was thatit was not proper rebuttal,the evidence sought to be adduced was uncontradicted testimony,rebuttal of irrelevant evidence by other irrelevant evidence,repetitious,and the offer ofproof did not accord with provisions of Section 43(c) of the Rules of Civil Procedure forthe Federal District Courts. 3 Wigmore's,Evidence§174, states"The proponent may inthis case in rebuttal introduce facts and witnesses appropriate to deny, explain,or discreditthe facts and witnesses adduced by the opponent;but not any facts or witnesses whichmight appropriately have been introduced in the case in chief " InU.S. v. Ryan,232 F 2d481, 482(C.A. 2), citingMarande v.Texas & P.R.Co., 124 F 2d 42 (C A2),Stone v.Chicago R.R.Co., 53 F.2d 813 (C.A. 8),andLindback v. Milter,70 F.2d 545(C.A. 3), thecourt stated:"The admission of rebuttal testimony is so patently a matter of discretionthat the objection of the reception of this testimony is too trivial for discussion "2 Counsel for the General Counsel stated:"The General Counsel has sought to provethat the five discharges in this case were motivated by union hostility. The General Counselwishes to state on the record that it is appreciative of the Trial Examiner's attitude to-wards the case in light of the fact that the respondent is without counsel. General Counsel,however,has no doubt that the Trial Examiner's leniency towards the Respondent will cutinto the need for justice towards the five employees who have been discriminated againstin this case.The General Counsel is aware of the fact that there is no analogy in respond-ent's situation to that of an indigent criminal defendant without funds to hire counsel.General Counsel is aware of the fact, also,that wealthy respondents without a meritoriousdefense often enter court without counsel to play upon the sympathies of the TrialExaminer." 518DECISIONSOF NATIONAL LABOR RELATIONS BOARDfor the U.S. Department of Defense which have a substantial impact onnationaldefense, and is therefore,engaged incommerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDThe ChargingUnion is a labor organizationwithin themeaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionRespondent was awarded a contract in the amount of $27,900 by the Departmentof Defense for the painting of 87 buildings at the Malstrom Air Force Base inMontana. Shortly thereafter,William F. Kilbride (nephew of the RespondentHarold Kilbride), a supervisor within the meaning of Section 2(11) of the Act,leftCalifornia, where Respondent is located, for Montana to begin preparations forpainting the buildings at the Air Force base. Upon arriving in Great Falls onAugust 22, 1965, he inserted an advertisement for painters in the local newspaper.On August 23, James Erwin, business agent of Local 260, of the Painters Union,the Charging Party, who had seen the advertisement, telephoned William Kilbride,who was to be in charge of the Malstrom job. When Erwin asked Kilbride howmany painters he would need, Kilbride answered that his employer was "non-union,"whereupon Erwin requested Kilbride "to come down [to the Union's office] thatmorning and see if we couldn't work something out so [the Union] could get someof [its]men to work." When Kilbride did not come to the Union's office, Erwincontacted Major Robert A. Nice, procurement and contracting officer for MalstromAir Force Base and requested him to arrange a meeting between Kilbride and theUnion. Such a meeting was held on August 26. Representing the Union were Erwinand Peter Gilligan, secretary for the Builders and Trades Council; William Kil-bride,Major Nice, and Michael Asich, a civil service employee, the civilian build-ing inspector for Malstrom Air Force Base. The union officials expressed the desireto have all painters required by Kilbride referred to him through their hiring halland that he enter into a collective-bargaining agreement with the Union. Kilbridedemurred, stating his employer was "nonunion" and that he had no authority tosigna contract for Respondent. It was agreed finally, however, that there would bea "gentlemen's agreement" whereby the Union would refer five painters to theproject site the next day and any additional men Respondent might request there-after.The following morning, August 27, the Union referred five men to theRespondent. Before leaving the Union's offices for the jobsite, theyallsignedauthorization cards and on August 30, the Union filed a representation petition withthe Board. (Case 19-RC-3711.)When the five alleged discriminatees 3 presented their union referral slips to Kil-bride, he refused to accept them, telling the men that they did not need them towork for him as this was a nonunion job. Three of these union painters were dis-charged the same day they were hired and the fourth man, after being employedfor 3 days, was discharged on August 31. William George, although heisa unionmember, was not referred by the Union but was hired at the project site directlyby Kilbride. However, George, who is alleged in the complaint to be a discrim-inatee, did not testify at the hearing.B. The issueThe onlyfactual issue is whether Respondent terminated these employees for dis-criminatory reasons or because they were not qualified painters.C. ThetestimonyJoe Elliston,a union member and one of the alleged discriminatees, testified thatbefore he was dispatched to the Kilbride job, Erwin, the business agent, had himsign a union authorization card.Elliston stated that Kilbride did not criticize thequality of his work before firing him during the lunch hour the first day he wason the job. When Kilbride handed him his check, Elliston testified that Kilbridetold him: "You are not getting the job done."8It appears that a man by the name ofKelly also was referredby the Union onAugust 27. ABBOT CONSTR. CO.519Sam Crank, a union member, testified that when he reported for work onAugust 27, and attempted to hand his union referral slip to Kilbride, the latterrefused it, stating:.I don't want nothing to do with the Union." 4 Cranktestified that the morning he worked, Kilbride did not complain about his workbut when he discharged him that same day at lunch time, he said: "... you arenot fast enough."Hugh Hogan, a union member, reported at the jobsite at Malstrom Air ForceBase at 8 a.m. on August 27. Around 11 a.m. the same day, Kilbride told him"you got to get a little more production, a little more speed." When Hogan startedto go home at 4:15 p.m., Kilbride told him, "on this job we work until 4:25."Hogan was then discharged.Henry B. Barron, president of Local 260, the Charging Union, was referred tothe job by Erwin, the business agent. He testified that after he commenced paintingthat, "[he] tried to sell Mr. Kilbride on what we consider the advantages of work-ing as a union contractor . . . I was trying to explain in the beginning.whatwe considered the advantages of signing the union contract and operating as aunion contractor. He wanted to know what profit this would give to the union.we talked about . . . the difference in the local scale and the scale put out by'thisDavis-Bacon division is the determined scale [by which] these jobs are bid[for]. I told him this was a boo-boo on the Davis-Bacon division's part, that ourlocal scale in this area was not what the Davis-Bacon division had published at thattime. . . . they had a 'scale for this area for painters that read $2.90 per hour plusa fringe benefit of 25 cents for a vacation fund. And I told him that this was notthe situation in our area, that it was my opinion that they had made this mistakebecause the Davis-Bacon division doesn't even acknowledge these forms you sentinto them any more, they are understaffed and they make mistakes, that we do nothave a fringe benefit in our working agreement and from my knowledge our localhas never had any fringe benefits for painters. As far as I can find out this localnever had a fringe benefit of any sort. [I] asked him how he was going to handlethis fringe that he was paying and he told me that he was going to put it right ontheir checks, and I said, I told him, well, that if he was interested that I wouldtry to get our general representative . . . to come out to this area and talk to him,that I was frankly in over my head that this was too much legal jazz for me, butifhe was interested in signing our agreement and paying our wage scale, as allthe other signator contractors in this area are paying, that I would attempt to get[our union representative from Washington] to come out and talk to him so hewould be talking to . . . somebody who knew what he was talking about. At anyrate the gist of the conversation, to the best of my knowledge, was that he didn'thave the authority to commit himself to anything, that he would call in [to hissuperior] over the weekend and he would let me know Monday."On Monday, testified Barron, Kilbride, told him "that they had bid the job in atthat scale [$4.15 an hour] and that they didn't seeany reason why they couldn'tcomplete the job, and as far as the working agreement was concerned, he didn'twant to have anything to do with the union."Kilbride's version of this conversationis asfollows: "He [Barron] told me thathe could save me some money and I said, `what do youmean?'and he said, `Well,I have a deal for you,' and I said, `Well what is it?' and he said, `You pay yourmen $4.15 an hour,' which was the scale we paid them out there, and he said ifI signed theunionagreement I would only have to pay them the union scale whichis18 centsan hour less. He said, `You would save money and then we wouldmake some money on the union dues and the union initiation fees.' . . . We haveto pay what the Government says in the contract which was $4.15 an hour. Now,the union scale is only $3.97, so Mr. Barron told me that if we signed the unionagreement that we would only have to pay union scale which would be 18 centsan hour lessand Iwould make money and he would make money by theinitiationfees of the guys that were working for me that were nonunion that would haveto join."When Kilbride was asked what it was that Barron wanted him to sign, he testifiedthat Barron wanted him to sign a collective-bargainingagreement.Kilbride's testi-mony continues as follows: "It says that they [the Union] will represent their menand they haveaccess toyour payroll records if they wantto and alongthat line."By Monday, August 30, all the men referred by the Union had been dischargedA Crank testified that in the 8 years he has been a union member,this was the first timehe had ever signed an authorization card prior to being dispatched to a Job. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcept Barron,William George,an alleged discriminatee,who had been hireddirectly by Kilbride, and Falcone,a soldier stationedat the AirForce base, whohad beengiven permissionby hiscommandingofficer to accept a job from Respond-ent as a painter on his off-time.The next day, August31, Barrontelephonedduring hislunch hour to Erwin, thebusiness agent,and told him to comeout to thebase as: "We are running out ofvotes here." He asked Erwinto bring him some union authorization cards and "Iwill try to rackus up anothervote or two."Barron testified that when Erwinbroughtout the union authorization cards to the base,he had WilliamGeorge signone andattemptedto have Kilbridesign also but he refused.At the end of theworkingday, Kilbridetold both George and Barron,according to Barron, "thatthis business was causing trouble onthe joband that he could not put up withthat." 5And hesaid:"..come back in the morning and I will let you knowwhether you aregoing toget your checksin the morning . . ."The followingmorning when Barron reportedfor work, Kilbride toldhim that he and Georgewere fired.Kilbride testified that he was dissatisfiedwith the qualityof Barron'swork butwas afraid to fire him becausewhen "these authorization slips had come into view,I feltafraid that if I fired him it would end up something like this s and thereforethat iswhy I laidthem off and did not fire them until[the next day]." However,his testimony continues,before firing Barron on August 31, he telephoned theRespondent,his uncle in California,the evening of August 30, and told him thatin view of the fact that Barron had been distributing union authorization cards atthe project site,he was fearful that if he firedBarron under such circumstances,Respondent might be subject to charges being filed against him. Respondent HaroldKilbridge,told his nephew"not to be intimidatedby it, if theman was a poorpainter to fire him anyway, so the next day I fired him."Major RobertA. Nice, UnitedStatesAir Force Procurement and ContractingOfficer for Malstrom AirForce Base,Montana, testified that about August 25"information came to" him that some "difficulty"had arisen between the Unionand Respondent whereupon he arranged for a meeting on August 26, in order toobviate thepossibility of being "involved in any labor difficulties"as he hadhandled the awarding of the painting contract to Respondent.The difficulty,testi-fied Major Nice, revolvedaround the fact that Respondent was nonunion and theUnion was concerned about thisfact.Erwin,testifiedMajor Nice,presented toWilliam Kilbride a collective-bargaining agreement that he wanted him to sign butKilbride stated that he would not sign it as he had noauthorityfrom his uncle todo so."Kilbridemade it very plain that he had a nonunion shop.Mr. Erwin[stated] it was hisprimeinterestto havehis workersemployed by the contractor.A gentleman's agreement was eventually reached...to the effect[that]Mr. Kil-bride saidthat he would hire union people as long as Mr. Erwin could supply themand in thequantitythat he desired,and he also stated he wanted good painters."Itwas also agreed that Respondent reserved the right to hire anyone who appliedto him directly at the project site."And therewas a hand shake on this as a finaltermination of the conference,that theywould have an agreement that Mr. Kil-bride or AbbotConstruction,would hire the union personnel as referred by theunion hall ifthey werecapable painters."Major Nice also testifiedtheKilbridewas "emphatic"that he would not discriminate against anybody whether they wereunion or nonunion.Under cross-examination by counsel for the Union,Major Nicetestified that afterthe August26 meeting in his office,Kilbride complained to him that the Union hadnot been"playing fair" with him inregard to the gentlemen's agreement he hadmade with them.During the same conversation and in answer to a question by theUnion'scounsel,Major Nicetestified that Kilbride told him "he was getting verypoor painters and that he felt.the union was trying to give him trouble"because when he hired Barron he did notreveal to Kilbridethat he was president ofthe Union.TRIALEXAMINER: Did he explainto you whyhe felt or believed that the Unionwas not playing fair with him?5Barron testified that Kilbride was referring to the union authorization cards particu-larly and the union activities generally9This is an unmistakable reference to him being "afraid" of the possibility that Barronwould file an unfair labor practice charge ABBOT CONSTR. CO.521The WI NESS: I believe he stated that he was not getting first quality paintersand that they were attempting to slow down or slow up production.Major Nice, in answer to a question by union counsel, testified that Kilbridereported to him that the Union wasengaging in organizationalactivitieson thepremises of the Air Force base and that he [Major Nice] was concerned whetherthis violated Air Force regulations.Michael M. Asich, has been a civil service painting inspector, employed as suchby the U.S. Government for 14 years. He was the inspector on the Kilbride con-tract for the painting of 87 buildings at Malstrom Air ForceBase.Itwas his dutyto see that the plans and specifications called for in the contract were compliedwith by Respondent.Asich in testifying as to the question of whether the painting conformed to thecontract specifications confined his testimony to those buildings which were paintedduring the period of time when the allegeddiscriminateeswere employed at thebase by Respondent. He testified that from the first day painting began and up toand including July 31 when Barron, the last of the alleged discriminatees was dis-charged, he inspected these buildings at least "daily and generally twice or threetimes a day." He testified that he told Kilbride the first three buildings that werepainted were in "horrible shape" and "that they were in such poor shape that [he]would not even attempt to make a list" of the many items which did not conformto the contract specifications. The other buildings painted during the period of timein issue inthis case, were also inspected by Asich and he testified that the work-manship was equally as bad as the three buildings he inspected first and that hecalled these failures to comply with the contract specifications to the Respondent'sattention daily.He also testified that the poor workmanship of the painters "werequite serious and going to be quite costly to the [Respondent]." Three buildingshad to be completely repainted and two buildings done over partially. Asich sig-nificantly testified that after August 31, when all the alleged discriminatees hadbeen fired that the quality of the workmanship improved. Asich also testified thathe felt sorry for Respondent but that it was his duty to see that the painting ofthese buildings complied with the contract specifications. Asich also testified thatthe quality of the paint, called for in the specifications were complied with by theRespondent.All of the men who worked on the ten buildings, painted during the period upto and including August 31 were discharged except Falcone, who was the soldierstationed at the base?From August 24 to 31 inclusive, there were 9 men (including Kilbride), inaddition to the 5 alleged discriminatees who worked on the buildingsin issue inthis proceeding or a total of 14 painters. Of the nine others (in addition to the fivealleged discriminatees) who worked on these buildings, it appears that T. M. Kelleyand T. W. Kelley were referred to the Respondent by the Union so that six men inallwere referred by the Union and one, William George, a union member and analleged discriminatee, (who did not testify) was not referred by the Union but washired directly at the project site by Respondent.In answer to a question by the Union's counsel as to whether "all parts" of thesebuildings were painted "badly," Asich testified: "We could find discrepancies onall parts, yes."DiscussionIn the law of labor relations the term "discrimination" most often refers toinequality of treatment based upon discriminatory employment practices on thepart of employers to discourage employees' organizational activities for collectivebargaining purposes.Section 8(a)(3) of the National Labor Relations Act, as amended,8 forbids anemployer to discriminate against employees in order to encourage or discouragemembership in any labor organization. This section outlaws discrimination for thispurpose "in regard to [their] hire or tenure of employment or any term or con-dition of employment." However, the Act does not circumscribe an employer's rightto hire, discipline, or discharge an employee for reasons not forbidden by the Act,even though the employee may be an active union adherent or advocate. Theemployer can hire and fire at will, so long as his action is not based on union7 See footnote 46.8 61 Stat. 136, U.S C. Sec 151,et seqandfollowing 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership or intent to interfere with the purposes of the Act.Where a just groundfor discharge appears, it is ordinarily a mere matter of speculation to say that thedischarge was because of union membership.9Upon examination of all the facts, itmust be determined whether the employer's discharge of the employee was moti-vated by a desire to discourage union membership or other employee activitiesprotected by the statute.The burden of proving unlawful motivation rests with the General Counsel anditmust be determined whether the evidence supports the allegations of his com-plaint. Section 7(c) of the Administrative Procedure Act 10 provides that the "pro-ponent of a rule or order shall have the burden of proof.and no sanctionshall be imposed or rule or order be issued except upon consideration of the wholerecord or such portions thereof as may be cited by any party and as supportedby and in accordance with the reliable,probative,and substantial evidence.""However, once the General Counsel has establisheda prima faciecase of unfairlabor practices,the burden of going forward with evidence sufficient to rebut theGeneral Counsel'sprima faciecase falls upon the employer respondent.12Moreover,although proof of an affirmative defense, as for example,that the employee's dis-charge was for cause,restswith employer,the burden is not on him to show theabsence of discrimination.The burden is rather on the General Counsel to showitspresence.13Nevertheless,the Board has held that the fact that a valid cause for dischargeexists does not excuse a violation of the Act, if the evidence shows that the employ-er's real reason was to discourage union activities of the dischargee.But, anemployer's antiunion disposition,standing alone, does not justify a finding of unlaw-ful discrimination in the face of evidence that an employee was discharged forgood cause.14"Althoughthe discharge of an inefficient or insubordinate union member ororganizer is lawful,itmay become discriminatory if other circumstances reasonablyindicate that the union activity weighed more heavily in the decision to fire himthan did dissatisfaction with his performance.Motivation is an elusive fact, andthis gives rise to the difficulty of assessing the strength of the inference that [thedischargee]was fired because of his union activity." 15Determining what is the motivation for these alleged discriminatory dischargecases is a grave responsibility because of the elusive intangibles involved.The legalprinciple that employee inefficiency is adequate cause for discharge is plain enough.The difficulty arises in determining whether,in fact,the discharge has been madebecause of such reason rather than because of concerted union activities which areprotected.Then too, in these types of cases, consideration must be given to the proviso inSection 10(c) of the Act, which forbids reinstatement of an employee discharged"for cause." The legislative history of the Act reveals that when the meaning of thephrase "for cause" was discussed in the Senate by Senator Taft,he had the follow-ing to say with respect to it:"Itmerely states the present rule. If a man is discharged for cause,he cannot bereinstated.If he is discharged for union activity,he must be reinstated.In everycase it is a question of fact for the Board to determine." 16Itwould appear, therefore, that if upon the "preponderance of the testimonytaken,"the proof creates an equipoise,17 or that if any essential element necessary9 N.L R B. v. Jones it LaughlinSteel Company,301 U.S. 1, 57 S Ct 615.10 5 U S C. Sec. 1006.11 SeeLocal 3, United Packinghouse Workers v N L R B ,210 F 2d 325 (C.A. 8).12Lassing d/b/a Consumer Gasoline Stations,126 NLRB 1041, footnote 6.13Brady Aviation Corporation v. N L R.B ,224 F. 2d 23 (C A. 5)14 SixteenthAnnual Report of the NationalLabor Relations Board,pp 161-162;Seven-teenth AnnualReport of the NationalLabor RelationsBoard,pp. 135-13616N L R B v. Whitin Machine Works,204 F.2d 883 (C.A. 1), enfg 100 NLRB 27916 93 Congressional Record 651817This is more than a theoretical possibility,as is shownby the frequency with whichjuries ina court of law are unable to arrive at a verdict. In Scottish law the fury will oftendecide that while the prosecution has not proven its case that the defendant is guilty,there is still enough evidence to deny defendant the verdict of "not guilty." SeeEasternCoal CorporationvN L R B ,176 F 2d 131, 136 (C A. 4), where the courtsaid:" . . thetest is not satisfiedby evidence . . . which givesequal support to inconsistent inferences " ABBOT CONSTR. CO.523tomake a finding of an unfair labor practice is absent or left to surmise,specula-tion,or conjecture,the trier of the facts is required by Section 10(c) to dismiss thecomplaint.Itwould seem,however,that in evaluating whether an unfair labor practice hasbeen committed,the legality of the employer's conduct in discharging an employeeinvolves the problem of accommodating the rights of employers under Section 7 18to engage in concerted activities with the right clearly given an employer underSection 10(c) to protect his business by discharging an employee"for cause." 19Absenta situation where the facts are such that an inference may be drawnascribingbotha proper and an improper reason for discharge,either rule, wouldbe inapplicable where the evidence is such that there is no reasonable basis forinferring the discharge was "for cause";or conversely,where the evidence clearlyindicates serious employee misconduct or inefficiency.These preliminary observations,then,are a prelude to the most difficult questionin these discriminatory discharge cases:Whether the alleged discriminatees weredischarged by an employer,as contendedby theGeneral Counsel,in violation ofSection 8(a)(3) of the Act because of their union sympathies,or for valid causeas claimedby theemployer.In determining this question,the burden of proof ison the General Counsel to establish and sustain the allegations of his complaint bya preponderance of the probative evidence,and where a discriminatory terminationis charged,then he must establish by a preponderance of the evidence that suchdischarge was discriminatory.20The GeneralCounsel in order to provea prima faciecase must show that thealleged discriminatee engaged in activities protected by Section 7 of the Act; thatthe respondent knew he engaged in such conduct prior to discharge,and that hewas discharged as a result of having engaged in such conduct.Moreover, the burdenof proof rests not upon the employer to show that the discharge was not in viola-tion of the Act but upon the General Counsel to prove that the discharge wasillegal21However,when the employer's explanation of the discharge is a reasonableone, that the discharge was due to the employee's unsatisfactory work performance,the burden of going forward with evidence shifts to the General Counsel to estab-lish the falsity of the explanation and the truth of his own interpretation.22The Supreme Court had held 23 before the enactment of the Labor ManagementRelationsAct of 194724 that the evidence necessary to make a finding of an unfairlabor practice must be "substantial." Substantial evidence is such evidence as affordsa substantial basis of fact from which the fact in issue can be reasonably inferred.25Substantial evidence must be such relevant evidence as a reasonable mind mightaccept as adequate to support a conclusion.Substantial evidence must have rationalprobative force; it must carry conviction;itmust be more than a scintilla,and mustdo more than create a suspicion of the existence of the fact to be established.26Moreover,"the substantiality of evidence must take into account whatever in therecord fairly detracts from its weight."This is what is meant by consideration beinggiven to the "whole record."27 andthe test is not satisfied by evidence which givesequal support to inconsistent inferences 28InN.L.R.B. v. Stafford,et al.,29the court said:The insertion of the word "substantial" in the Act by the amendment of 1947did not, therefore,enlarge itsmeaning in that respect, but the insertion of the11 See footnote 45.19SouthernSteamship Company v. N L R B.,316 U S 31.10 Indiana Metal ProductsCorporationv.NLRB ,202 F 2d 613 (C A7) ; N.L R B vDeena Products Company,195 F 2d 330 (C A 7), cert denied 344 U S 827.21N.L R B v Cleveland TrustCo , 214 F.2d 95 (C.A6) , N.L R B. v. Drennon FoodProductsCompany,272 F.2d 23 (C.A. 5).22Martel MillsCorporationv.N.L.R B.,114 F 2d 624 (C.A. 4) ;N L R B. v.EntwistleMfg.Co, 120 F.2d 532 (C.A. 4).21N L R B v. ConsolidatedEdison Company of New York, Inc,305 U S 197.24 29 U S.C. Secs. 141-16821N L R.B.v. Columbian Enameling & StampingCo, 306 U.S 29221Del E.WebbConstruction Company v.N.L.R B,196 F 2d 702 (C.A. 8).27Universal Camera Corporationv.N L R B.,340 U.S. 474.21Eastern Coal Corporationv.N.L R B ,cited at footnote 17.26206 F.2d 19 (C.A. 8). 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDwords "on the record considered as a whole" and the historical background of theAct and the amendment do have significance. . . . In construing the amended Act,the Supreme Court said inUniversal Camera Corporation v. N.L.R.B.: 30"Whetheror not it was ever permissible for courts to determine the substantiality of evidencesupporting a Labor Board decision merely on the basis of evidence which in and ofitself justified it,without taking into account contradictory evidence or evidencefrom which conflicting inferences could be drawn, the new legislation definitivelyprecludes such a theory of review and bars its practice. The substantiality of evi-dence must take into account whatever in the record fairly detracts from its weight.This is clearly the significance of the requirement of both statutes that courts con-sider the whole record." The fact in issue is the intent, motive or reason inrespondents' mind for the discharge of the complainants. When the mental processactuating a person in the performance of an act is the fact for determination, often-times circumstantial evidence is the only type available. Circumstantial evidence,as such, is not to be relegated to an undesirable category. But whether the facts andcircumstances constituting such evidence be of such weight as to be substantialdepends upon the nature of the facts shown, the consistency of those facts and cir-cumstances with each other, their consistency with the truth of the ultimate fact,and their inconsistency with a reasonable inference of the truth of the converse ofthe fact sought to be shown, when viewed in the light of the entire record. Andthese facts may not be viewed "in isolation." Although the circumstances may sup-port the inference of a fact, if it is shown by direct unimpeached, uncontradicted,and reasonable testimony which is consistent with the circumstances that the factdoes not exist, no lawful finding can be made of its existence. . . . Granting thatan inference may be drawn from the mere fact of participation [in union activities]followed by discharge that such participation was its cause, the inference disappearswhen a reasonable explanation is presented.[for the alleged unlawful act].... In each case such membership may have been the cause, for the union wasnot welcomed by the persons having authority to discharge and employ. If no otherreason is apparent, union membership may logically be inferred. Even though thedischarger disavows it under oath, if he canassign noother credible motive orcause, he need not be believed. But it remains true that the charger knows the realcause of discharge, it is a fact to which he may swear. If he says it was not unionmembership or activity, but something else which in fact existed as a ground, hisoath cannot be disregarded because of suspicion that he may be lying. There mustbe impeachment of him, or substantial contradiction, or if circumstances raisedoubts, they must be inconsistent with the positive sworn evidence on the exactpoint.A vital element necessary to prove a violation of Section 8(a)(3) of the Act isknowledge by the employer of the dischargee's union activities. In order to find thata discharge of an employee was motivated by unionanimus,itmust be shown thatthe employer knew or believed that the employee had participated in union or con-certed activities. "Knowledge by a respondent of a dischargee's union membershipisa prerequisite to a finding that the discharge was made for that reason. The[General Counsel] has the burden of proving this knowledge and it is not sufficientthat the proof be based on suspicion or surmise." 31 For example, a mere showingthat the employee signed a union card is not enough. Such evidence does not relievethe General Counsel of his burden of affirmatively proving that the employer hadknowledge of the alleged discriminatee's interest in, and activity on behalf of theunion before his discharge.32 The evidence "must do more than create a suspicionof the existence of the fact to be established." Higher standards than this arerequired in order for such evidence to attain the stature of "substantial" evidence 33Cases involving discrimination with respect to hire and tenure of employmentbecause of union activities are among the most difficult confronting a Trial Exam-iner. In those cases which eventually go to hearing the question of discrimination80 Cited at footnote 27.31N L R.B. v. Shen-Valley Meat Packers, Inc.,211 F.2d 289 (C A.4) ; Tampa TamesCompany v. NL.R.B.,193 F.2d 582 (C.A.5). Cf. Dan River Mills, Inc,125 NLRB 1006.uDiamondGinger Ale, Inc.,125 NLRB 1175;N.L.R.B. v. Wagner Iron Works,220 F.2d126 (C A. 7).83UniversalCamera Corporationv.N.L.R.B., supra; N.L.R B. v. Tex-O-Kan Flour MillsCompany,122 F.2d 433 (C.A. 5). ABBOT CONSTR. CO.525isusually not obvious.Between cases of patent employer discrimination and thosewhere a worker obviously has attempted to hide inefficiency or insubordinationbehind a charge of discrimination,the question of guilt or innocence must bedetermined on the circumstances and background peculiar to each case.Striking abalance between the employer'smanagement prerogatives and his correlative obliga-tion not to so use his control over his employee's job as a means of deterring himfrom engaging in union activities, on the one hand, and the inalienable right of theworker to exercise his legal rights without fear that he will be subject to discrim-ination is the paramount consideration.In such situations,determining where thepreponderance of the substantial evidence lies, is,indeed,an often difficult task inthe ever present purpose of attempting to create basic conditions and standards ofconduct under which sound collective bargaining can grow as a method of industriallife.For an interesting discussion on this aspect, seeN.L.R.B. v.Brennan's, Inc.,366 F.2d 560(C.A. 5).As stated above, it is incumbent upon the General Counsel to establish his caseby a fair preponderance of the evidence.Hence the burden rests upon him to provethe allegations of the complaint 34 Further,union activity neither confers immunityfrom discipline by the employer 35 nor insulates an employee from discharge forcause 36 On the other hand, the "mere existence of valid grounds for discharge isno defense to a charge that the discharge was unlawful."37 "The fact that a solidbasis for the discharge...for cause exists would not,standing alone,prevent theBoard from finding that [the] discharge was motivated by [the employee's pro-tected] activity." 38Nor is the assertion of a defense binding upon the trier of the facts,nor is onerequired to accept a respondent's alleged lawful justification for a discharge merelybecause it had been put forward with supporting evidence.39 But rejection of adefense, without more,is insufficient to sustain the General Counsel'sburden ofproof; he must establish his case by affirmative evidence 4e Finally, the trier of thefacts is not bound to accept uncontradicted evidence,for questions of credibilityare not foreclosed by the absence of contradictory testimony.41The wisdom or the merits,or the justification,of a discharge is not within thecompetency of the Trial Examiner.As long as the actual reason therefore is notdiscriminatory,the discharge must be upheld as having been made for cause,regard-less of its soundness 43 But this is not conclusive.Itmay nevertheless be shown bythe General Counsel that,although cause existed for a discharge,such cause wasnot in fact the reason why an employee was discharged,and that a discriminatorymotive generated the dismissal43 In this connection it is necessary to show onlythan"one reason for the discharge is that the employee was engaging in protectedactivity.It need not be the only reason but it is sufficient if it is a substantial ormotivating reason,despite the fact that other reasons may exist." 44Resolutions of Credibility and Concluding FindingsThere are here presented mutually exclusive stories of the General Counsel's andRespondent's witnesses with respect to whether the alleged discriminatee's discharges34Rubin Bros.,99 NLRB 610, 611,set aside onother grounds 203 F.2d 486 (C.A. 5) ;N.L.R B. v. Murray Ohio Company,326 F.2d 509, 513 (C A. 6).35Metals Engineering Corporation,148 NLRB 88, 903eRubinBros. v.N.L.R.B.,203 F.2d 486, 488 (C A. 5).37N.L.R.B. v. Symons Manufacturing Co.,328 F.2d 835, 837 (C.A. 7)38Portable ElectricToolsv.N L R.B,309 F 2d 423, 426 (C A. 7).36N.L.R.B. v. Texas Bolt Company,313 F.2d 761, 763 (C A. 5).40 N.L.R.B. v. Audio Industries,313 F.2d 858, 863 (C.A.7) ; Portable Electric Toolsv.N L RB., 309 F.2 d 423, 426 (C A. 7).41N.L.R B. v. Howell Chevrolet,204 F.2d 79, 86 (C.A. 9), affd. on other grounds 346U.S. 482. See 8 WigmoreEvidence§ 2034 3d ed.42N.L.R.B v. Prince Macaroni Mfg. Company,329 F 2d 803, 809 (C.A. 1) ; FortSmithBroadcasting Co. v. N.L.R.B ,341 F.2d 874 (C A. 8);N.L.R.B. v. United Parcel Service,317F.2d 912, 914 (C.A.1); Thurston Motor Lines,149 NLRB 1368;Norfolk Tallow,154NLRB 1052.43N.L.R.B. v. Symons Mfg. Co , supra." N.L R B. v. Whitin Machine Works,204 F.2d 883, 885 (C A.1) ;Wonder State Manu-facturing Company v. N.L.R.B.,331 F.2d 737, 738 (C A. 6). 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere illegally motivated within the meaning of Section 8(a)(3) of the Act.45 Thisrequires an analysis of the conflicting and diametrically opposed testimony as wellas the resolution of credibility.Major Nice, the contract and procurement officer and M. Asich, the Govern-ment's civilian inspector of all painting done at Malstrom Air Force Base, impressedme as honest and forthright witnesses who testified with every appearance of frank-ness,fairness, and accuracy and who had no interest in this proceeding other thanto testify as to the truth of what they knew regarding the issue herein. Theirversions corroborate the Respondent's contention that the dischargees were termi-nated because of the poor quality of their work.Asich who has been employed by the Federal Government as a painting inspectorfor 14 years was the inspector on the Kilbride contract. It was his duty to see thatthe plans and specifications of the contract were complied with by the Respondent.His testimony which is set out in detail above, reveals that the painters employedby Respondent for the period ending August 31, did not perform their work prop-erly. Probative of the conclusion that there was a failure to show discrimination bya preponderance of the evidence is the fact that of the fourteen men who wereemployed on these buildings (from the time painting began on August 27 untilAugust 31), 12 of them were discharged. The only two retained were Kilbride, thesupervisor, and Falcone, the soldier, stationed at the Air Force base, who was per-mitted by his superior officer to accept a job with Respondent on his off time46Moreover, Kilbride's testimony stands uncontradicted that of the nonunion painterswho worked up until August 31, inclusive, he fired 8 of them and during the 4months it took to complete the job, he discharged more than 20 painters becauseof the poor quality of their work.47 This excessive turnover of painters might indi-cate that Respondent's personnelpolicies are so strict as to leave much to be desiredbut that is not within the competency of a Trial Examiner to judge nor a violationof the National Labor Relations Act.Also militating against a finding that Respondent's termination of the allegeddiscriminatees was motivated, in part, by union animus or discriminatoryintent isKilbride'suncontraverted countervailing testimony that about one-half of thenucleus of their working force headquartered at San Rafael, California,are unionpainters.Assuming,arguendo,hostility toward the Charging Union, such unionanimus was not convincingly related to the discharges. Moreover, Respondent'sasserted reason of poor workmanship for the discharges is wholly corroborated bybothMajor Nice and M. Asich who were disinterested witnesses. Moreover, theGeneral Counsel failed specifically to refute substantially each colorable justificationasserted as reasons for the individual discharges. In these circumstances, the evi-dence adduced by the General Counsel is inadequate to support a finding that thedischarges were for statutorily proscribedreasons.45The relevant provisions of the National Labor Relations Act, as amended (61 Stat. 136,73 Stat. 519, 29 U.S.C. Sec. 151,etseq.),are asfollows :RIGHTS OF EMPLOYEESSec. 7 Employeesshall have the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and shall also have the right to refrainfrom any or all of such activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition of em-ployment as authorized in section 8(a) (3).UNFAIR LABOR PRACTICESSec. 8. (a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exercise of the rightguaranteed in section 7;saa*n(3) by discrimination in regard to hire or tenure of employment or any term orcondition of employment- to encourage or discourage membership in any labororganization.Falcone applied to his commanding officer for permission to work for Respondent whilehe was in a "leave" status. Permission was granted.47 In fact, Kilbride brought a painter with him from California whom he firedalso due topoor workmanship. ABBOT CONSTR. CO.527"It is undisputed that the discharge of an employee for wrongful conduct is aninherent power of management and one that is protected by law." 48 The court inN.L.R.B. v. Soft Water Laundry,Inc., said: 49If a man has given his employer just cause for his discharge . . . [he] cannot[be saved]..from the consequences by showing that he was pro-unionand his employer anti-union. . . . If an emlpoyee is both inefficient [insubordi-nate] and engaged in union activities, that is a coincidence that does notdestroy the just cause for his discharge.Itwas recently stated, inN.L.R.B. v. Park Edge Sheridan Meats, Inc.,341 F.2d725 (C.A. 2), at 728, as follows:The rule of law applicable in a case like this requires a delicate factual deter-mination. "If employees are discharged partly because of their participation in acampaign to establish a union and partly because of some neglect or delinquency,there is nonetheless a violation of the National Labor Relations Act ."N.L.R.B. v. Jamestown Sterling Corp.,211 F.2d 725, 726 (2 Cir. 1954);N.L.R.B.v.Great Eastern Color Lithographic Corp.,309 F.2d 352, 355 (2 Cir. 1962), cert.denied 373 U.S. 950 (1963). On the other hand, if an employee is discharged forneglect or delinquency, there is no violation simply because he was engaged inorganizing and the employer sheds no tears at his loss.N.L.R.B. v. BirminghamPublishing Co.,262 F.2d 2, 9 (5 Cir. 1958);Ore-Ida Potato Products, Inc. v.N.L.R.B.,284 F.2d 542, 545-546 (9 Cir. 1960);Local 357, Intl. Bhd. of Teamstersv.N.L.R.B.,365 U.S. 667, 679-680 (1961) (concurring opinion of Mr. JusticeHarlan). Reconciliation of these two principles has its difficulties, especially incases where the discharge was placed on a permissible ground and the employee'sconduct, while a sufficient ground for discharge, was not so egregious as to demandit.The General Counsel can win by proving that other employees who committedsimilar acts but were not known to be engaged in union activity were not dis-charged, and he will normally lose if the employer can establish a record of dis-charges for similar conduct. SeeTompkins Motor Lines, Inc. v. N.L.R.B.,337F.2d 325, 330 (6 Cir. 1964).It is found, therefore, that the preponderant weight of the evidence supports theRespondent's defense that he did not discriminatorily discharge Hugh Hogan, SamCrank, Joe Elliston, and Henry B. Barron. The fifth alleged discriminatee, WilliamGeorge, did not testify so that the complaint will be dismissed with respect to himfor lack of evidence. Moreover, there is no substantial evidence of any unionanimus on the part of the Respondent and this is corroborated by eight nonunionmen being discharged during the period of time in issue here and also, approxi-mately one-half of Respondent's painters at its headquarters in San Rafael, Cali-fornia, are union men. Moreover, it is believed that the evidence with respect to theemployees' discharges fails to attain the stature of even mere suspicion. Circum-stances that merely raise a suspicion that an employer may be activated by unlawfulmotives are not sufficiently substantial.50 Assuming the unlikely premise that itraises a suspicious pattern, nevertheless, suspicion is not proof and a finding of aviolation of the Act cannot be based on suspicionalone61 To find otherwise wouldbe tantamount to discarding the positive credible testimony of Nice and Asich infavor of an unpersuasive inference drawn from tenuous circumstances that at bestcould have supported only an anemic suspicion. Accordingly, it is found that thealleged discriminatees discharges were not violative of Section 8(a)(3) of the Act.It is so found because the record does not establish by a preponderance of theevidence that a motivating factor for their terminations was caused by their unionactivities or membership or that Respondent's assignedreason was a pretext 5248N.L R.B. v McGahey,233 F.2d 406 (C.A. 5) ;Farmer's Co-Operative Company v.N.L R B , 208 F 2d 296 (C.A. 8)."a 346 F 2d 930, 934 (C.A, 5).w N L.R.B. v. Cittizen-News Company,134 F.2d 970, 974 (C.A. 9) ;Beaver Valley Can-ning Company v. N.L.R.B.,332 F.2d 429, 433 (C.A. 8).a Punch and Judy Toga, Inc.,85 NLRB 499, 500. See alsoU.S.v.Rosa, 92 U.S. 281,283-28452 Cf.Jackanic's Reinforcing-Erectors,Inc.,158 NLRB 99. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce and the Union is a labororganization within the meaning of the Act.2.The record does not preponderantly establish that Respondent has engagedin unfair labor practices within the prohibition of Section 8(a) (3) and(1) of the Act.RECOMMENDED ORDERIt is recommendedthat thecomplaint be dismissed in its entirety.535 "Neitherunion sympathy nor membership establishes an Immunity against dischargefor cause."Lau Blower Company,146NLRB 1226,1234. SeeSouthernOxygen Co. V.N.L.R.B.,213 F.2d 738(C.A. 4).International Die Sinkers Conference,Milwaukee Lodge No. 140andLadishCo.Case 30-CD-3. January 3, 1967DECISION AND ORDEROn September 8, 1966, Trial Examiner George J. Bott issued hisDecisionin the above-entitled proceeding, finding that the Respond-ent had engaged in and was engagingin certainunfairlabor prac-tices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision. Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief, and the ChargingParty filed a brief in opposition to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National LaborRelationsBoard hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of theTrial Examiner madeat the hearing and finds that no prejudicialerror wascommitted. Therulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions,and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe Proceeding Under Section 10(k) of the ActFollowing the filing of a charge on August 17,1965, by Ladish Co., hereincalled the Employer,alleging a violation of Section 8(b) (4) (ii) (D) of the NationalLabor Relations Act, as amended,herein called the Act, by International DieSinkers Conference,Milwaukee Lodge No.140, herein called IDSC or Respondent,162 NLRB No. 52.